Name: Council Regulation (EEC) No 1733/88 of 13 June 1988 confirming Commission Regulation (EEC) No 561/88 instituting a system for the authorization of imports into Italy of footwear originating in South Korea and Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 88 Official Journal of the European Communities No L 155/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1733/88 of 13 June 1988 confirming Commission Regulation (EEC) No 561/88 instituting a system for the authorization of imports into Italy of footwear originating in South Korea and Taiwan Whereas, in accordance with Article 1 5 (6) of Regulation (EEC) No 288/82, the Council should confirm Commission Regulation (EEC) No 561 /88 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, / Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 1243/86 (2), and in particular Article 1 5 (5) and (6) thereof, Whereas, by its Regulation (EEC) No 561 /88 (3), the Commission instituted a system for the authorization of imports into Italy of footwear originating in South Korea and Taiwan ; Whereas one Member State referred the said Regulation to the Council on 28 March 1988 ; Whereas it appeared from the Council 's discussions that the situation which led the Commission to adopt Regulation (EEC) No 561 /88 still exists ; whereas maintenance of the said measures is therefore justified ; HAS ADOPTED THIS REGULATION : \ Article 1 Commission Regulation (EEC) No 561 /88 is hereby confirmed. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply until 30 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1988 . For the Council  The President H.-D. GENSCHER (  ) OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ N9 L 113, 30. 4. 1986, p. 1 . (3) OJ No L 54, 1 . 3 . 1988, p. 59 .